Mobley, Justice.
The appeal is from a judgment sustaining a general demurrer to and dismissing appellant’s petition for writ of habeas corpus brought against the warden having her in custody, which judgment she enumerates as error. Held:
1. The issue made by the petition is whether appellant was *137denied due process of law and equal protection of law as guaranteed by the 14th Amendment to the United States Constitution in that she was indicted by a grand jury from which Negroes were arbitrarily and systematically excluded because of race or color and that she was denied the benefit of counsel in violation of her rights under the 6th Amendment to the United States Constitution. As to the latter, the petition alleges that she was represented by counsel but that her counsel failed to inform her of her rights to be indicted by a grand jury and tried by a traverse jury where members of her race were not arbitrarily and systematically excluded. Such allegations fail to show that she was not represented by competent counsel.
Argxjed February 13, 1967 —
Decided February 23, 1967.
John H. Ruffin, Jr., Thomas M. Jackson, for appellant.
Arthur K. Bolton, Attorney General, Hardaway Young, G. Ernest Tidwell, Executive Assistant Attorney General, for appellee.
2. This court in Sims v. Balkcom, 220 Ga. 7 (1) (136 SE2d 766) held that the writ of habeas corpus is never a substitute for a review to correct mere errors of law, and that therefore alleged discrimination in making up jury boxes in the absence of a timely challenge to the jury, where the accused is represented by counsel when such challenge, under the law, must be made is not reviewable. See also Ferguson v. Balkcom, 222 Ga. 676 (161 SE2d 709). Under that ruling which stands unreversed, this court cannot review whether this appellant was denied due process of law and equal protection of law as guaranteed by the 14th Amendment, as she was represented by counsel in the trial of her case, and the question was not raised during the trial, but for the first time in this petition for writ of habeas corpus.

Judgment affirmed.


All the Justices concur.